—In a proceeding pursuant to CPLR article 78 to review a determination of the respondent Nassau County Sheriffs Department dated January 5, 2007, which denied the petitioner benefits pursuant to General Municipal Law § 207-c, the appeal is from a judgment of the Supreme Court, Nassau County (Murphy, J.), entered December 12, 2008, which denied the petition as untimely.
Ordered that the judgment is affirmed, with costs.
The Supreme Court properly denied the petition as untimely, as the proceeding was commenced more than four months after the January 5, 2007, determination denying the petitioner benefits pursuant to General Municipal Law § 207-c (see CPLR 217; Matter of Village of Westbury v Department of Transp. of State of N.Y., 75 NY2d 62, 72 [1989]; Matter of Biondo v New York State Bd. of Parole, 60 NY2d 832, 834 [1983]; Matter of Schnurr v Nassau County, 66 AD3d 1033 [2009]; Matter of Gruosso v County of Nassau, 264 AD2d 396 [1999]). Fisher, J.P., Angiolillo, Belen and Lott, JJ., concur.